DETAILED ACTION
1.	Applicant’s amendment and response, submitted June 3, 2022, has been reviewed by the examiner and entered of record in the file. Claim 1 is amended and claim 11 is canceled. Claims 1-10 are under examination and are the subject of this office action.
2.	Species of agonists of antiprolactinic dopamine receptors other than cabergoline remain withdrawn from consideration as directed to non-elected subject matter.
Previous Claim Rejections - 35 USC § 102
3.	Claim(s) 1, 3, 4, 8 and 9 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rensis et al., Animal Reproduction Science 1998, or in the alternative, under 35 U.S.C. 103 as obvious over Rensis et al. in view of Eigenmann, E., WO 00/54776 A1 (please see below).
	Upon further consideration of the amendment to claim 1, the previous anticipation rejection is withdrawn.
	
Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1 and 3-9 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Rensis et al., Animal Reproduction Science 1998 (cited on Applicant’s IDS of July 16, 2020), in view of Eigenmann, E., WO 00/54776 A1.
	Amended Claim 1 is directed to a method of reducing or preventing delayed oestrus in a sow, the method comprising administering to the sow a pharmaceutical or veterinary composition comprising an agonist of antiprolactinic dopamine receptors, or a derivative thereof, more specifically an ergoline derivative (claim 3), even more specifically cabergoline (claim 4), wherein the administration reduces or prevents delayed oestrus in the sow.
	Claim 7 is drawn to the method of claim 3, wherein the ergoline derivative is present in a therapeutic dose of about 5 g/kg of body weight. Claim 8 is drawn to the method of claim 1, wherein the sow is a primiparous sow. Claim 9 is drawn to the method of claim 1, wherein the sow is a multiparous sow.  

	Rensis et al. teach the administration of Cabergoline to both primaparous and multiparous sows at a dose of 3 g/kg to determine its effect on prolactin concentration (page 235 under “2.1. Animals and treatments”).
	Preparing a pharmaceutical composition comprising the known compound Cabergoline is recognized as within the ordinary capabilities of one skill in the art.
	As such, Rensis et al. teach a method of administering a pharmaceutical composition comprising Cabergoline to a sow, but do not specify wherein said method reduces or prevents delayed oestrus in the sow.
	However, Eigenmann teaches the administration of a prolactin inhibitor, specifically Cabergoline (page 3, fourth paragraph), in order to induce estrus in large animals, (page 4 under “Results”). Eigenmann teaches that the administration of cabergoline could combat anoestrus in said animals, i.e., “[t]he invariable and timewise consistent appearance of an ovulation is striking. It supports the belief that inappropriately elevated prolactin levels are the cause of PP anoestrus in the cow. Moreover since the compound was active in the most severe condition it would appear a powerful tool in combatting this…” (page 5, third paragraph). Eigenmann suggests the potential use of Cabergoline to treat anoestrus in other large animals including a pig (page 5, last paragraph).
Therefore, one of ordinary skill in the art would be motivated to try to administer a pharmaceutical composition comprising cabergoline to a sow in order to modify estrus, since Eigenmann teaches both its antiprolactinic activity as well as its ability to induce oestrus in large animals.  Thus, by virtue of administering cabergoline to a sow, Rensis et al. teach the utility of reducing or preventing delayed oestrus. 
	The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the reduction or prevention of delayed oestrus is considered a latent property of the compound disclosed by Rensis et al., and Applicant’s alleged unexpected result of its administration to reduce or prevent delayed estrus does not confer patentability. One of ordinary skill in the art would immediately recognize that the instantly recited compound exhibits the anti-prolactinic activity suggested by Rensis et al. (and as evidenced by Eigenmann) and would have been guided by the prior art to use the invention as claimed in the reduction or prevention of delayed oestrus in a sow, with a reasonable expectation of success.  	
	Regarding dosage, the “about 5 g/kg” required by claim 7 is reasonably suggested by the “3 g/kg” as taught by Rensis et al. 
	Knowing that dosage is a result-effective variable, it would have been customary for one of skill in the art to determine the optimal dosage of Cabergoline in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	As such, claims 1, 3, 4 and 7-9 are prima facie obvious.

	Claim 5 is drawn to the method of claim 1 wherein the composition is administered via intramuscular injection.  Claim 6 is drawn to the method of claim 1 wherein the composition is administered in one single administration.
	Rensis et al. in view of Eigenmann et al. teach a method of reducing or preventing delayed oestrus in a sow, comprising administering to the sow a pharmaceutical composition comprising Cabergoline, but do not teach administration via one single intramuscular injection.
	Yet, the method of Rensis et al. in view of Eigenmann et al. employs the same compound, Cabergoline, administered to the same patient, a sow. Normally it is to be expected that optimizing the method and/or route of administration would be a patentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular changes claimed produce a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art. Such changes are termed "critical", and Applicant has the burden of proving such criticality. However, even if Applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum conditions by routine experimentation.  
	As such, claims 5 and 6 are prima facie obvious.

6.	Claim 2 is/remains rejected under 35 U.S.C. 103 as being unpatentable over Rensis et al., Animal Reproduction Science 1998, in view of Eigenmann, E., WO 00/54776 A1, as applied to claim 1, above, as evidenced by the web printout of Ketchum et al., https://www.nationalhogfarmer.com/animal-health/what-right-age-wean-pigs August 30, 2017.
	Claim 1 is addressed in detail above.
	Claim 2 is drawn to the method of claim 1, and limits wherein the composition is administered to the sow between about two days and about one day before a piglet weaning day.
	Rensis et al. in view of Eigenmann et al. teach a method of reducing or preventing delayed oestyus in a sow, comprising administering a pharmaceutical composition comprising Cabergoline to a sow from day 10 to 26 of lactation (page 242, Figure 6), but are silent to the administration occuring “between about two days and about one day before a piglet weaning day.”
	Yet, as evidenced by Ketchum et al., average piglet weaning day is from day 14 to day 26 of lactation (see figures at pages 5 and 6).  Thus, the recited “between about two days and about one day before piglet weaning day” required by claim 2 is equivalent to “between about day 12 to about day 25 of lactation,” which is within the scope of “day 10 to day 26” as taught by Ketchum et al.
	Accordingly, claim 2 is also prima facie obvious.
	
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rensis et al., Animal Reproduction Science 1998, in view of Eigenmann, E., WO 00/54776 A1, as applied to claim 1, above, further in view of Strickley, Robert, Pharmaceutical Research 2004.
	Claim 1 is addressed in detail above.
	Claim 10 is drawn to the method of claim 1, and limits wherein the composition comprises cabergoline, medium chain triglycerides and DMSO.
	Rensis et al. in view of Eigenmann et al. teach a method of reducing or preventing delayed oestrus in a sow, comprising administering to the sow a pharmaceutical composition comprising Cabergoline, but are silent to the composition additionally comprising medium chain triglycerides and DMSO.
Yet, Strickley teaches that solubilizing excipients that are commonly used in commercially available oral and injectable formulations to increase solubility and stability (see page 201 under “Introduction,” left column). Strickley teaches excipients in Table II, in particular dimethyl sulfoxide (DMSO) in the first column, and medium-chain triglycerides in the second column, (page 209).
Thus, one skilled in the art seeking an improved formulation comprising Cabergoline would be motivated to pick and choose from the list of solubilizing excipients in Table II, and select DMSO and medium-chain triglycerides in order to enhance the solubility and stability of said formulation. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	As such, claim 10 is prima facie obvious.

Response to Arguments
8.	Applicant traverses the obviousness rejection, arguing that Rensis and Eigenmann, individually or in combination, fail to disclose or suggest reducing or preventing delayed oestrus as claimed, and Ketchum and Strickley do not remedy the deficiencies of Rensis and Eigenmann. Applicant argues the following points:
	i.	Applicant argues that Eigenmann does not disclose or suggest preventing or reducing delayed oestrus with cabergoline. Rather, Eigenmann's treatment aims to induce oestrus in cows that are anoestrus (lack of oestrus), as the Examiner has acknowledged (see Office Action, pages 6-7). Anoestrus cows in Eigenmann do not present delayed oestrus: 
"All animals (n=6) except one were of the Swiss brown breed. The reminder was a Friesian Holstein. The ages varied between 3,5 and 5,5 years. At the commencement of the treatment 60 to 80 days had elapsed post partum without cycle (heat) or with unsuccessful Gestagen treatment (n=3) ... Four cows exhibited true acyclia (no function on the ovary upon rectal palpation and one had a follicle (small) which had been controlled several times and found to be unchanged." (Eigenmann, page 4, 1st paragraph).
Applicant alleges that Eigenmann teaches that oestrus is obtained about 2 weeks after the cabergoline treatment: 
"Ovulation occurred in all cows invariably approximately 2 weeks after treatment except the one who had a follicle on the ovary (3 days). Three animals developed a very pronounced standing heat as observed by the farmers. Two farmers apparently Application Scrial No. 16/962,541 Attorncy Docket No. 11211/008807-USOmissed the heat. However occurrence of ovulation was substantiated by rectal palpation (ruptured follicle)." Eigenmann, page 4, last paragraph. Emphasis added. 
Applicant argues that delayed oestrus is defined in the present application as follows: 
"In a typical way, the major part of sows expresses oestrus between 4 to 7 days after weaning. However, it is not surprising to observe some sows, particularly primiparous sows, returning to oestrus after more than 7 or 8 days post-weaning, 
what it is called: "delayed oestrus"."  (Specification as filed, page 2, lines 29-31). 
Applicant contends that oestrus is delayed when it happens more than 7 or 8 days post-weaning, such that if cabergoline is administered "between about two days and about one day before a piglet weaning day" (as recited in claim 2), then oestrus obtained "2 weeks after treatment" as taught by Eigenmann would be about 12 - 13 days post-weaning, which is still more than 7 or 8 days post-weaning (delayed oestrus). Therefore, Eigenmann's treatment would not have reduced or prevented delayed oestrus. 

	Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Eigenmann is relied upon for suggesting that the administration of a prolactin inhibitor, specifically cabergoline, can decrease inappropriately elevated prolactin levels, thereby solving the problem of anestrus. Thus one skilled in the art would be motivated to optimize the method of Rensis in order to overcome the problem of delayed estrus in a sow in need thereof, wherein delayed estrus is a result of elevated prolactin secretion.
	Merely discovering and claiming a new benefit of an old process cannot render the process again patentable. Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987), As in Verdegaal Bros., Inc.v. Union Oil Co. of Calif., the burden of proof is limited to establishing that prior art discloses the same process. There is no additional burden of proving that the prior art (i.e., Rensis et al.) recognized administration of Cabergoline to a sow functioned in preventing or reducing delayed oestrus; that property was inherently possessed by the test compounds/agents in the disclosed process, and, thus the prior art process obviates the claimed invention. 
	See also In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990), stating that “a general
rule that merely discovering and claiming a new benefit of an old process cannot render
the process again patentable.”
	In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., limiting the ergoline derivative to cabergoline) are not recited in rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	ii.	Additionally, Applicant alleges that Eigenmann clearly indicates that there was not enough data to support the efficacy of treating lactational anoestrus in pigs: 
"Larger scientific and clinical investigations are necessary to establish the efficacy of Cabergoline in lactational anoestrus. The application also would include repeat breeders. PP anoestrus also could be treated in other species such as 
sheep, horse and pig." (Eigenmann, page 5, last paragraph).
 
Applicant's arguments have been fully considered but they are not persuasive. 	
	Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). As stated above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Rensis et al. enable the administration of Cabergoline to a sow. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Eigenmann is relied upon for suggesting the administration of a prolactin inhibitor, specifically cabergoline, to a sow, wherein said administration would decrease inappropriately elevated prolactin levels. One skilled in the art would reasonably expect 
that modifying the method of Rensis et al. would arrive at Applicant’s claimed invention since Cabergoline is a compound known to possess antiprolactinic activity and Eigenmann suggests that decreasing prolactin secretion results in estrus induction. 

Conclusion
10.	In conclusion, claims 1-10 are pending.  Dopamine agonists other than Cabergoline are presently withdrawn from consideration as directed to non-elected subject matter.  Claims 1-10 are rejected.  No claim is presently allowable.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611